BOLIN, Judge.
This case was consolidated with that of Edwards v. McLeod, et al, La.App., 190 So.2d 639. Jere W. Germany sued his own insurance carrier, American Mutual Liability Company, James W. McLeod and his insurer, New York Fire and Marine Underwriters, Inc., and Howard Leveque, father of the minor, Howard Leveque, Jr., seeking damages allegedly suffered by Germany as a result of an automobile collision. On appeal of the cited companion case, this court affirmed a judgment of the district court finding the accident was caused by the concurrent negligence of James W. McLeod and Howard Leveque, Jr. We likewise found Jere W. Germany free from contributory negligence.
Howard Leveque, Jr., at the time of the accident, was a minor residing with his parents and under Louisiana Civil Code Article 2318 his father, Howard Leveque, Sr., is responsible for damage caused by the minor’s acts.
Germany estimated the value of his vehicle, which was almost totally destroyed in the collision, to be $1,000. However, two estimates were filed in the record, one indicating the vehicle could be repaired for $618.53, and the other for $665.50. The lower court accepted the lowest bid and awarded judgment in favor of Germany in the sum of $618.53 for damage to his automobile.
Germany suffered personal injuries consisting principally of a blow to his knee, a cut on his right shoulder and minor cuts and abrasions about his face. He went to the hospital and was examined by the doctor, who bandaged the cut, and he was released. Fortunately Germany did not sustain any permanent injuries, although he *643suffered minor discomfort in his knee for several months. Under the circumstances the lower court awarded him $600 for his personal injuries.
We find no error in the total award of $1,218.53 for property damage and personal injuries sustained by plaintiff. For the reasons assigned the judgment appealed from is affirmed at appellants’ cost.
Affirmed.